Exhibit Land Lease Contract Party A: Sanming Huajian Bioengineering Co., Ltd. Party B: Sanlin Forestry Bureau To develop the bioengineering industry and to promote the modernized development of herbal medicine/traditional Chinese medicine, the Parties have agreed to enter into this contract on Party B’s leasing the plot to Party A as Polygonum cuspidatum cultivation base, following full consultation on the principle of mutual benefits. The Parties agree as follows: I. Base to be leased and term: The base that Party B intends to lease to Party A lies in Sanyuan District, Sanming, covering an area of 3,000 mu. The Parties agree that the lease term shall be thirty years, between July 1, 2009 and June 30, II. Rent: The
